I am in accord with Mr. Justice POTTER's opinion wherein he affirms the order of the department of labor and industry of July 11, 1935, "dismissing this proceeding;" but it seems that addition of the following would be helpful:
In affirming the department's order of July 11, 1935, we are construing that order (as did the department) to mean no more than that the death of *Page 353 
George E. Stone abated the proceedings as to him. This order merely made the abatement a matter of record. But for the purpose of determining the rights of George E. Stone's dependents to compensation the proceeding is still pending. It was entirely within the administrative powers of the department to remand the proceedings to a deputy commissioner to take testimony as to the death of George E. Stone and the rights of his dependents, if any. Such was the purpose of the department's order of June 26, 1935. After the supplemental hearing before the deputy commissioner is concluded either party should have the right of review of any question decided at either hearing before the deputy commissioner.
FEAD, BUTZEL, BUSHNELL, EDWARD M. SHARPE, and POTTER, JJ., concurred with NORTH, C.J.